Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

            Nos. 14-CF-839, 14-CF-840, 17-CO-532, and 17-CO-533

                       WILLIE WALKER, JR., APPELLANT,

                                      V.

                           UNITED STATES, APPELLEE,

                                      and

                 Nos. 14-CF-841, 15-CO-904, and 16-CO-891

                        RICKY DONALDSON, APPELLANT,

                                      V.

                           UNITED STATES, APPELLEE.

                       Appeals from the Superior Court
                          of the District of Columbia
                  (CF3-16946-08 and CF3-16948-08 – Walker)
                         (CF1-25684-08 – Donaldson)

                   (Hon. John Ramsey Johnson, Trial Judge)

(Argued October 17, 2018                              Decided February 21, 2019)

      Nathaniel S. Wright, with whom Jeffrey T. Green, Lindsey N. Walter, and
Robin E. Wright were on the brief, for appellant Willie Walker, Jr.

      Nancy E. Allen for appellant Ricky Donaldson.
                                        2

        Valinda Jones, Assistant United States Attorney, with whom Jessie K. Liu,
United States Attorney, and Elizabeth Trosman, Nicholas P. Coleman, Kimberley
C. Nielsen, and Jeffrey Pearlman, Assistant United States Attorneys, were on the
brief, for appellee.

      Before BLACKBURNE-RIGSBY, Chief Judge, and GLICKMAN and FISHER,
Associate Judges.

      FISHER, Associate Judge: In these consolidated appeals, Willie Walker, Jr.

and Ricky Donaldson challenge the trial court’s denial of their post-trial motions,

which claimed that they were entitled to a new trial because of newly discovered

evidence. Walker also asserts that reversible error occurred during the trial. We

affirm.



                    I.   Background and Procedural History



      Appellants Willie Walker, Jr. and Ricky Donaldson were tried by a jury

between January and March 2014. The charges arose out of three separate events:

the February 4, 2008, shooting of Patricia Holmes; the March 31, 2008, shooting of

Delois Persha; and the September 13, 2008, murder of Delois Persha. Walker was

found guilty of several crimes in connection with the three events and sentenced to

88 years in prison. Donaldson was found guilty of several crimes in connection

with the murder of Persha and sentenced to 45 years in prison.
                                        3

                           A. Appellants and Their Victims



      Walker (known as “Wee Wee”) and Donaldson (known as “Slick”) were

members of the LeDroit Park crew. The crew was involved in selling drugs and

committing violent crimes, and its members stored communal guns and

ammunition in “trap houses” in the neighborhood. The government alleged that

the LeDroit Park crew was a criminal street gang, citing evidence of the crimes its

members committed and graffiti with messages such as “DBD” or “Death Before

Dishonor,” “Kill Rats,” and “Respect G’s or Die,” meaning snitching was not

tolerated and members of the crew would die before snitching to the government.



       Walker and Donaldson were close friends with Devon Davis 1 (also known

as “D Nice”) who had a court-imposed curfew while Walker was incarcerated.

Patricia Holmes (known as “Trish”) grew up in LeDroit Park and bought drugs

from many people there, including Walker, whose family she had known since

before Walker was born. In the past Holmes had run errands for Walker and they

got into physical altercations in which Walker threatened to shoot and kill Holmes.

Delois Persha (known as “Peaches”) had known Walker “since he was a baby” and


      1
          Devon Davis was indicted with Walker and Donaldson, but entered a
guilty plea and was sentenced in 2012. Davis did not testify at the instant trial.
                                           4

had seen him selling drugs. Holmes and another witness from the neighborhood

testified that they knew Walker as “Wee Wee.”



                                   B. The Shootings



      Patricia Holmes was shot outside of Jerry’s carry-out restaurant at the

intersection of Georgia and Florida Avenues, N.W., on February 4, 2008, after

getting into an argument with appellant Walker. When the police arrived at the

scene, Holmes repeatedly screamed, “Wee Wee shot me.” Two days later, Holmes

looked at a nine-photo array and identified Walker as the shooter. Before her

grand jury testimony in August 2008, Holmes identified Walker as “Wee Wee”

from a book containing photographs of approximately 50 different people. (The

jury was not told of this identification.) At trial Holmes identified Walker as “Wee

Wee” and confirmed that Walker shot her. According to Holmes, Donaldson was

with Walker at the time of the shooting.



      On March 31, 2008, Delois Persha was shot outside of an upstairs apartment

at 242 W Street, N.W., a block north of LeDroit Park, while waiting for Terrill

McCray to come to the door. When Persha entered the apartment building, she had

seen Walker holding a gun and arguing with a man in the hallway. While waiting
                                        5

for McCray, Persha told Deandre Swann, who had come out of the apartment, to

hurry up because she wasn’t “going to let him sit [her] down and shoot [her] like

he did that girl Trish [Holmes].” Walker and Swann soon came up the steps while

Persha was waiting outside the apartment, and Walker shot her multiple times.

Before Walker shot Persha, he said “what you looking at” and “you fuck with me,

I’m going to shoot you like I did that bitch Trish. Bitch, I’ll kill you.” Persha

briefly lost consciousness and when she woke up, she was shot two or three more

times. In total, Persha was shot six times. While in the hospital in April 2008,

Persha identified Walker as the shooter while examining a nine-photo array.



      Less than six months later, while Walker was in jail, the police found Persha

lying on the sidewalk bleeding. A medical examiner found that Persha died as a

result of gunshot wounds to the head and torso. At trial the government introduced

letters between Walker and Donaldson that police found while executing search

warrants for Walker’s jail cell and the homes of Donaldson’s parents.          The

government argued that these letters were coded messages which showed that

Walker and Donaldson conspired to shoot Holmes and Persha before they could

testify at Walker’s trial. The government also introduced calls Walker made while

in jail that referred to Donaldson.
                                          6

                                     C. Jolanta Little



      On September 27, 2008, Jolanta 2 Little was arrested for an unrelated

carjacking and interviewed by detectives. Little confessed to the carjacking and

subsequently told other detectives that he saw Donaldson shoot and kill Persha.

During that videotaped interview, Little identified a photograph of Donaldson and

a photograph of the type of gun used by Donaldson, described characteristics of the

gun used by Donaldson, and marked on maps to show where the shooting took

place. The detectives also spoke to Little about the theory that Walker arranged

Persha’s murder and Little responded with information about the friendship of

Walker and Donaldson.



      Little entered into a plea deal and signed a cooperation agreement with the

government. When he testified before a grand jury on November 26, 2008, Little

confirmed that he had reviewed the videotape of the September 27 interview and




      2
          Little’s name is spelled “Jolante” in court records and in the caption of his
own appeal to this court (Nos. 10-CF-765, 13-CO-481). However, Little spelled
his first name “Jolanta” during the videotaped questioning by detectives and it is
spelled that way in the transcript of that interview.
                                           7

wanted to incorporate that recording into his grand jury testimony. 3 However,

when the grand jury reconvened on December 11, 2008, Little testified that what

he told the detectives in September was not the truth but was based on rumors he

had heard. Little said that he lied to the detectives to get out of jail, and put

Donaldson in jail instead, because he had heard a rumor that Donaldson was trying

to rob him. 4



      At a pretrial deposition over which the trial court presided on January 14-15,

2014, Little testified that he was the person who killed Persha. At the time of this

deposition, Little also stated that he had been granted immunity and believed he

could not be prosecuted for Persha’s murder. At trial Little testified again that he

had killed Persha and asserted that he did not know where Donaldson was when he

did so. A large portion of the videotape of Little’s interview with detectives in

September 2008 was played before the jury at trial.



                             D. This Court’s Decision in Little

      3
       The grand jury proceedings resumed on a second day so that the jurors
could watch the remaining portions of the videotape of Little’s interview.
      4
         Little also testified at trial and in his pretrial deposition that, in a meeting
prior to the grand jury testimony, he told his lawyer and the prosecutor that what
he said in the interview was not the truth.
                                          8



      After appellants’ trial was over, this court reversed Little’s convictions,

holding that his confession to the carjacking should have been suppressed. Little v.

United States, 125 A.3d 1119, 1122 (D.C. 2015). Looking at the totality of the

circumstances and focusing on the detectives’ statements to Little about possible

sexual assault in jail and the police pursuing other charges against Little for crimes

they did not truly suspect him of committing, we concluded that Little’s ultimate

confession to the carjacking on September 27, 2008, was coerced. Id. at 1127-28.

This court commented that a negotiation was taking place during the interrogation

and that one of the detectives was trying to get Little to confess and “work out a

deal” once he put “some meat . . . on the table.” Id. at 1129. The court remanded

the case for a new trial from which Little’s confession to the carjacking would be

excluded because “the combination of the timing and the nature and intensity” of

the detectives’ tactics led to the conclusion that the confession was not voluntary.

Id. at 1133.



      Soon after Little confessed to the carjacking, he spoke to homicide

detectives. This court did not address whether Little’s subsequent statements

implicating Donaldson in the 2008 murder were involuntary, but merely referred to
                                         9

these later statements in a footnote. Id. at 1130 n.10 (referring to the police

“questioning [Little] about other crimes he witnessed or knew about”).



                                E. The Issues On Appeal



      Appellants timely appealed their convictions and also filed motions for a

new trial, which the trial court denied.     Portions of the videotape of Little’s

interviews with the carjacking and homicide detectives were played for the jury at

the trial in 2014, prior to our ruling in Little. Appellants now assert that their

constitutional rights were violated because Little’s statements implicating

Donaldson and Walker are the tainted fruit of Little’s coerced confession to the

carjacking. As a result, they contend, the government has the burden to show that

Little’s statements about the murder were free of taint. The government responds

that it is appellants’ burden to show that Little’s later statements about the murder

were coerced and unreliable.



      Appellant Walker has also presented other issues, such as the trial court’s

denial of a pretrial hearing to determine the reliability of identification testimony

by Holmes, the trial court’s decision not to determine prior to trial whether the

government had sufficient evidence that he was a member of a criminal street
                                         10

gang, and the trial court’s admission of evidence as statements of co-conspirators.

Appellant Donaldson also contends that the trial court admitted evidence that was

the poisoned fruit of Little’s involuntary statement.



                         II.    Little’s Testimony at Trial



                               A. Additional Background



      In February 2012 Walker’s counsel filed a motion to exclude testimony by

cooperating witnesses and requested a reliability hearing. His theory seemed to be

that the testimony of any witness cooperating with the government is inherently (or

at least presumptively) unreliable.     Nowhere in this boilerplate motion does

counsel specifically mention Little, nor does counsel move to suppress Little’s

prior statements (or his anticipated testimony) by alleging that they were coerced.

It appears that Donaldson’s counsel joined this motion.



      During a January 23, 2014, pretrial hearing which occurred after Little’s

pretrial deposition, the trial judge asked defense counsel if they were still pursuing

the motion to exclude testimony by cooperating witnesses. Counsel for both

appellants responded separately saying “no” and “I don’t believe we have a
                                            11

realistic basis for pursuing it.” Appellants’ counsel received the transcript of

Little’s interview approximately a year before trial, which began on January 27,

2014, and seemed to have had the videotape at least as early as July 2013.

Therefore, a reasonably diligent attorney who thought such a claim was well-

founded would have been able to file and litigate a motion to exclude Little’s

testimony on the ground that it was involuntary.



      Nevertheless, when Walker and Donaldson moved for a new trial, claiming

that Little’s statements implicating them were involuntary, the government did not

assert that appellants had waived this issue by failing to raise it prior to trial.



                                 B. Standard of Review



      Under the rules of criminal procedure, motions to suppress evidence must be

made before trial. Super. Ct. R. Crim. P. 12 (b)(3) (2014); see also D.C. Code §

23-104 (a)(2) (“A motion . . . to suppress evidence shall be made before trial unless

opportunity therefor did not exist or the defendant was not aware of the grounds

for the motion.”). Moreover, “[f]ailure by a party to raise defenses or objections or

to make requests which must be made prior to trial . . . shall constitute waiver

thereof, but the Court for cause shown may grant relief from the waiver.” Super.
                                         12

Ct. R. Crim. P. 12 (d) (2014). Moving to suppress on one ground does not

preserve a claim that the evidence should have been suppressed on a different

ground. Lowery v. United States, 3 A.3d 1169, 1177 (D.C. 2010) (motion to

suppress statement on Fifth Amendment grounds did not preserve argument that

statement should have been suppressed on Fourth Amendment grounds); Artis v.

United States, 802 A.2d 959, 965 & n.5 (D.C. 2002); see also United States v.

Schwartz, 535 F.2d 160, 163 (2d Cir. 1976) (“[T]he failure to assert a particular

ground in a pre-trial suppression motion operates as a waiver of the right to

challenge the subsequent admission of evidence on that ground.”).



      The Supreme Court and the D.C. Circuit have explained the difference

between “forfeiture” and “waiver.”



            When an error is forfeited, it is not ‘extinguish[ed]’ but
            instead is subject to review under the plain error standard
            of Rule 52 (b). When an error is waived, on the other
            hand, it is extinguished; the result is that there is no error
            at all and an appellate court is without authority to
            reverse a conviction on that basis.


United States v. Weathers, 186 F.3d 948, 955 (D.C. Cir. 1999) (alteration in

original) (internal citations omitted) (citing United States v. Olano, 507 U.S. 725,

733-34 (1993)). The D.C. Circuit analyzed Olano and Davis and came to the
                                          13

conclusion that untimely objections which are within the scope of Rule 12 are

considered to be waived and cannot be revived on appeal. Weathers, 186 F.3d at

957 (citing Davis v. United States, 411 U.S. 233 (1973)).



      The government claims that appellants waived the issues surrounding

Little’s prior statements because they did not move to suppress those statements on

the ground they are now presenting to this court. Appellants respond that the

government waived its waiver defense.           We need not decide whether the

government “waived the waiver” because even if appellants did not waive their

claim that Little’s statements were involuntary, they forfeited it. Consequently, at

best for appellants, the plain error standard would apply.



      “Under the test for plain error, appellant first must show (1) ‘error’, (2) that

is ‘plain’, and (3) that affected appellant's ‘substantial rights.’ Even if all three of

these conditions are met, this court will not reverse unless (4) ‘the error seriously

affects the fairness, integrity, or public reputation of judicial proceedings.’”

Lowery, 3 A.3d at 1173 (citing In re D.B., 947 A.2d 443, 450 (D.C. 2008)

(quoting Thomas v. United States, 914 A.2d 1, 8 (D.C. 2006))). This “‘is and

should be, a formidable’” burden. Lowery, 3 A.3d at 1173 (citing Comford v.

United States, 947 A.2d 1181, 1189 (D.C. 2008) (quoting (Kevin) Hunter v. United
                                          14

States, 606 A.2d 139, 144 (D.C. 1992)). In a case like this it is important to take

the burdens of plain error review seriously because appellants’ decision not to

pursue the exclusion of Little’s testimony and prior statements may have been

based on a strategic assessment that it would be more advantageous for Little to

testify, consistently with his deposition, that he, not Donaldson, killed Persha.



      The appellant bears the burden on each of the four prongs of the plain error

standard. Id. Assuming that appellate review is not precluded by the waiver

provisions of Rule 12, appellants’ arguments are governed by the plain error

standard of review. For the reasons explained below, appellants cannot satisfy this

demanding standard.



        C. Appellants Have Not Met Their Burden on Plain Error Review



      To satisfy the first and second prongs of the plain error test, there must be

error which is “plain” (meaning “clear” or “obvious”). Thomas v. United States,

914 A.2d 1, 20 (D.C. 2006) (quoting Johnson v. United States, 520 U.S. 461, 467

(1997)). We cannot say that an error is “plain” when neither this court nor the

Supreme Court has decided the issue. Euceda v. United States, 66 A.3d 994, 1012

(D.C. 2013). Here, appellants have failed to demonstrate [even post-Little] that
                                         15

there was error or that it was “obvious.” Since appellant has failed to satisfy the

first two requirements, we need not discuss prongs three and four of the plain error

test.



        There is a fundamental difference between excluding a defendant’s own

statement on the ground that it was involuntary and seeking to exclude the

statement of a witness. In the latter situation the Fifth Amendment protection

against self-incrimination does not apply. Dowtin v. United States, 999 A.2d 903,

909-10 (D.C. 2010) (recognizing that a defendant “lacks standing to challenge an

asserted violation of his co-defendant’s Fifth Amendment right against compulsory

self-incrimination” where defendant was challenging the admissibility of a

videotaped police interview of his co-defendant); Douglas v. Woodford, 316 F.3d

1079, 1092 (9th Cir. 2003) (holding that the defendant did not have standing to

challenge a violation of a witness’s rights and recognizing that the issue of taint is

analyzed differently when a coerced statement was given by a witness, rather than

by the defendant). Neither the Supreme Court nor this court has recognized a

defendant’s right to exclude the testimony of a witness on the ground that it was

involuntary or coerced.
                                        16

      Perhaps more to the point, nothing in Little 5 compels the trial court to

exclude testimony on these grounds. Appellants acknowledge that this court has

not addressed whether the admission of an involuntary witness statement violates a

defendant’s due process rights. In this situation, appellants cannot establish plain

error. Even if we were to recognize such a right, appellants have not established

that Little’s statements about the murder were involuntary, much less false or

unreliable, or that the police conduct which elicited those statements was

intolerably coercive. Because this issue was not properly preserved and appellants

have not met the plain error standard, we need not address this important but

complicated constitutional question.6


      5
            Appellants also argue that our decision in Little constitutes newly
discovered evidence under Criminal Rule 33. This court has not considered
appellate court opinions to be “evidence” for purposes of seeking a new trial.
Appellants’ proposition that evidence of the involuntariness of Little’s statements
could not have been discovered in advance of Walker and Donaldson’s trial is
incorrect. As discussed above, appellants could have timely moved to suppress
Little’s statements based on involuntariness. The fact that the judge presiding over
Little’s trial had already deemed his confession voluntary does not excuse
appellants’ failure to seek exclusion from their own trial.
      6
          Some courts recognize a defendant’s right to challenge involuntary
witness statements on due process grounds, but they require a showing that the
witness testimony is false or unreliable or that there was extreme government
misconduct. For example, the Seventh, Ninth, and Tenth Circuits have
acknowledged this right in certain circumstances. See, e.g., United States v.
Thomas, 794 F.3d 705, 708 (7th Cir. 2015) (“If the statement made by [the
witness] was coerced and demonstrably unreliable, and its admission in evidence . .
. could not be found to be a harmless error, the defendants would be entitled to a
                                                                    (continued…)
                                        17



                              D. Playing the Videotape



      Appellants argue a separate evidentiary issue -- that too much of the

videotape of Little’s prior statement was played to the jury. In reviewing the trial

(…continued)
new trial.”); Williams v. Woodford, 384 F.3d 567, 593 (9th Cir. 2004)
(“[Appellant] is entitled to habeas relief if the trial court’s admission of [the
witness’s allegedly coerced] testimony rendered the trial so fundamentally unfair
as to violate due process.”); United States v. Gonzales, 164 F.3d 1285, 1289 (10th
Cir. 1999) (“[D]efendants’ due process rights would be implicated if the subject
witness was coerced into making false statements and those statements were
admitted against defendants at trial.”) (emphasis in original); United States v.
Chiavola, 744 F.2d 1271, 1273 (7th Cir. 1984) (“Due process is implicated when
the government seeks a conviction through use of evidence obtained by extreme
coercion or torture.”). Where courts have recognized this right, the burden has
been on the defendant. See, e.g., Douglas v. Woodford, 316 F.3d 1079, 1092 (9th
Cir. 2003) (the defendant must show that the witness’s trial testimony was
involuntary); People v. Badgett, 895 P.2d 877, 887 (Cal. 1995) (“[W]hen a
defendant makes a motion to exclude coerced testimony of a third party on due
process grounds, the burden of proving improper coercion is upon the defendant.”).

       On the other hand, some courts do not recognize such a right. See, e.g.,
Harris v. White, 745 F.2d 523, 524 (8th Cir. 1984) (defendant seeking habeas relief
did not have right to a hearing outside the presence of the jury to determine
whether rape victim “had been threatened or coerced by the prosecution to
testify”); id. at 524 n.2 (noting that LaFrance v. Bohlinger, 499 F.2d 29 (1st Cir.
1974), a case on which Donaldson relies, “does not establish a general rule that
witnesses’ statements must be voluntary.”); State v. Vargas, 420 A.2d 809, 814
(R.I. 1980) (defendant not entitled to hearing to determine voluntariness of witness
statement used to impeach because “the individual alleging the deprivation must be
the one whose rights have been violated by the unlawful governmental conduct,
not a defendant claiming to be aggrieved by introduction of damaging evidence.”).
                                        18

transcript, it is clear that defendants’ counsel were requesting that the government

be required to impeach Little answer by answer with clips from the videotape – to

proceed, as the trial judge confirmed, “[s]entence by sentence through this long

interview.” In order for the government to effectively discredit Little’s current

testimony that he had shot Peaches and had only been repeating rumors when he

implicated Donaldson, it was important to demonstrate that Little previously had

explained in detail how Donaldson had shot her. Therefore, the court allowed the

government to play for the jury the tape of Little’s interview with the homicide

detectives, which lasted a little over an hour.7 The judge and the government gave

defense counsel opportunity to argue that certain segments of this video should be

excluded, but counsel did not identify any.



      A trial judge “has the responsibility of managing the conduct of a trial.”

Greenwood v. United States, 659 A.2d 825, 828 (D.C. 1995) (quoting Williams v.

United States, 228 A.2d 846, 848 (D.C. 1967) (“a trial judge has the responsibility

of moving a trial along in an orderly and efficient manner”)). These types of

decisions are reviewed for an abuse of discretion. Greenwood, 659 A.2d at 826.


      7
          Because Little adopted his prior statements to the detectives during his
sworn grand jury testimony, this segment of the videotape was admitted at trial as
substantive evidence, not just to impeach credibility. See Koonce v. United States,
993 A.2d 544, 552-53 (D.C. 2010) (citing D.C. Code § 14-102 (b)).
                                         19

The portion of the videotape of the September 2008 interview in which Little

spoke with the homicide detectives was a little over an hour long. It was within the

trial judge’s discretion to have the government conduct the questioning of Little

and then play relevant portions of the videotape in an efficient manner.



                    III.   Other Issues Raised By Appellants



      Appellant Walker presents numerous other claims of error in the conduct of

his trial. Many of these arguments are predicated on the assumption that Little’s

statements about the murder were involuntary, an issue that has not been

preserved. These claims have other defects as well. Appellant Donaldson asserts

that various items of evidence were “fruit of the poisonous tree.”



                             A. Holmes’s Identifications



      Walker argues that the trial court erred by not holding a suppression hearing

before admitting identification testimony by Holmes.           He asserts that the

identification procedures were unduly suggestive and that her out-of-court and in-

court identifications were unreliable.    In reviewing the denial of a motion to

suppress identification, this court gives deference to the trial court’s findings of
                                        20

fact and reviews its legal conclusions de novo. Castellon v. United States, 864

A.2d 141, 148 (D.C. 2004). Because they determine the issue of admissibility,

suggestivity and reliability are mixed questions of law and fact. United States v.

Brown, 700 A.2d 760, 762 (D.C. 1997).



      Out-of-court identifications are addressed in a two-step inquiry: “whether

the ‘identification procedure was so impermissibly suggestive as to give rise to a

very substantial likelihood of misidentification,’ and if so . . . whether the

identification is nonetheless sufficiently reliable.” Lyons v. United States, 833

A.2d 481, 486 (D.C. 2003) (quoting Turner v. United States, 622 A.2d 667, 672

n.4 (D.C. 1993)). “A trial judge ruling on a motion to suppress an out-of-court

identification must make an express ‘yes or no’ determination on the question

whether the procedure was impermissibly suggestive.” Long v. United States, 156

A.3d 698, 707 (D.C. 2017). But even if the procedures were “impermissibly

suggestive,” the evidence will not be suppressed if the government can show that

the identification was reliable. Maddox v. United States, 745 A.2d 284, 291-92

(D.C. 2000); see also Greenwood, 659 A.2d at 828.



      Even when there has been a first-step finding that the procedures were not

unduly suggestive, we encourage trial courts to make explicit reliability findings.
                                         21

Greenwood, 659 A.2d at 828. “We have done so because, in that occasional case

where we disagree with the no-suggestivity finding, or where that finding presents

a close question, the appeal can be resolved based on the outcome of the reliability

determination without the need to remand for findings on that point.” Id.; see also

Williams v. United States, 696 A.2d 1085, 1086 (D.C. 1997) (“We strongly suggest

once more that if the identification process is called into question the trial court

should rule on both aspects of the inquiry as a matter of course.”).



      At a pretrial conference, Judge Johnson denied the motion to suppress,

subject to a later ruling on the reliability of the identification. After hearing the

trial testimony, he found that the identification was “entirely reliable based upon

the fact that [Holmes] had known [Walker] for many years, [and] had interactions

with him around the neighborhood.” The court also asked Walker’s counsel if it

needed to make any further findings, and counsel responded “no.”



      There were no express findings on the issue of suggestivity as required by

our case law.8 However, even if the identifications were unduly suggestive, the


      8
          It is likely that the trial judge implicitly found no impermissible
suggestivity but announced that he would make a later finding on reliability
because, as explained above, we have encouraged trial judges to make both
findings. We have seen no evidence of undue suggestivity in the record. The nine
                                                                   (continued…)
                                           22

trial court did not err in finding that Holmes’s out-of-court and in-court

identifications were reliable. That finding is firmly supported both legally and

factually given Holmes’s identification of Walker by his nickname immediately

after the shooting, her familiarity with Walker and his family for years, her history

of buying drugs from Walker, and her previous face-to-face encounters with

Walker. We do not see a basis to disturb the trial court’s decision to admit this

evidence of identification.



                              B. Fruits of Little’s Statements



      Donaldson argues that the letters between Walker and Donaldson and the

recordings of Walker’s calls from jail should have been excluded because they

were the tainted fruits of Little’s coerced statements. Although Little did not point

them to this evidence, Donaldson’s theory seems to be that, but for Little’s

statements to the homicide detectives, the police would not have obtained search


(…continued)
photographs shown to Holmes all portray black males with similar characteristics:
age, complexion, hair length and style, etc. As to Holmes’s identification of
Walker from a book containing photographs of approximately 50 different people,
we have not been provided with this book nor has Walker provided any evidence
of impermissible suggestivity in this identification procedure. In any event, the
law is clear that an identification is admissible if it is reliable, even if there has
been a finding of suggestivity.
                                        23

warrants for the homes of Donaldson’s parents and Walker’s jail cell, and the

letters would not have been found.           In addition, appellant supposes, the

government would not have had reason to review Walker’s calls from jail.



      Donaldson relies primarily on the seminal case of Wong Sun v. United

States, 371 U.S. 471 (1963), arguing that the letters and calls should not have been

admitted against Donaldson because they would not have been found except by

exploitation of Little’s coerced statement. Although appellant asserts that “the

Wong Sun case is exactly on point[,]” a close reading reveals that it undercuts his

argument.



       Wong Sun involved three individuals who were charged with various

narcotics offenses. Following an unlawful arrest, Toy told police that Yee had

drugs. Wong Sun, 371 U.S. at 474-75, 487. When officers found heroin at Yee’s

home, he told them that he got the drugs from Toy and Wong Sun. Id. at 475. The

government introduced the drugs against Toy and Wong Sun. Id. at 477. The

Supreme Court held that, because the heroin would not have been found except by

“exploitation” of Toy’s illegally obtained statements, it should have been

suppressed as to Toy. Id. at 487-88. However, the Court’s holding “that this

ounce of heroin was inadmissible against Toy [did] not compel a like result with
                                          24

respect to Wong Sun.” Id. at 491-92. Wong Sun was not entitled to suppression

because the seizure of heroin from Yee “invaded no right of privacy of person or

premises which would entitle Wong Sun to object to its use at his trial.” Id. at 492.

Following Wong Sun’s reasoning, the “fruits” Donaldson identifies -- the letters

and calls -- could only be suppressed as to Little, not Walker or Donaldson.



      In making these arguments for suppressing fruits, appellant relies

uncritically on cases where the statement in question was taken from the defendant.

He does not cite any cases where the exclusionary rule has been extended to

suppress fruits after the police obtained a statement by violating a third party’s

rights. Indeed, at least where the Fourth Amendment is concerned, the law is to

the contrary. See United States v. Payner, 447 U.S. 727, 734-738 (1980) (holding

that a federal court’s supervisory power does not extend to suppressing evidence

obtained by exploiting a violation of a third party’s constitutional rights); id. at 737

n.9 (rejecting Fifth Amendment Due Process claim because “the fact remains that

the limitations of the Due Process Clause . . . come into play only when the

Government activity in question violates some protected right of the defendant”)

(emphasis in original) (internal quotation marks omitted); Mayes v. United States,

653 A.2d 856, 865-66 (D.C. 1995) (discussing and applying Payner); United States

v. Johnson, 496 A.2d 592, 595 (D.C. 1985) (“a movant must show that his own
                                         25

fourth amendment rights have been violated” in order to exclude evidence as fruit

of the illegality); see also People v. Jenkins, 997 P.2d 1044, 1090 (Cal. 2000) (“a

defendant may not prevail [in excluding physical evidence] simply by alleging that

the challenged evidence was the fruit of an assertedly involuntary statement of a

third person”).



      In sum, appellants have not established that they have due process rights to

challenge Little’s testimony on the grounds that it was the product of his coerced

statement. Moreover, this court and the Supreme Court have not extended the

exclusionary rule to suppress the fruits of a statement taken in violation of a third

party’s rights. Thus, we reject Donaldson’s argument that the fruits of Little’s

statement should have been suppressed.



                  C. The Letters Between Walker and Donaldson



      As mentioned above, the government sought to introduce letters between

Walker and Donaldson that police found while executing search warrants for

Walker’s jail cell and the homes of Donaldson’s parents. The government argued

that these letters were coded messages which showed that Walker and Donaldson

conspired to shoot Holmes and Persha before they could testify at Walker’s trial.
                                         26



      Statements of co-conspirators made during the course of, and in furtherance

of, the conspiracy are admissible against all members of the conspiracy. Harrison

v. United States, 76 A.3d 826, 834 (D.C. 2013). A trial court is not required to rule

on the admissibility of co-conspirator statements prior to trial, but can and

normally should make this ruling during the prosecution’s evidence. Butler v.

United States, 481 A.2d 431, 439-41 (D.C. 1984).           “[T]he existence of the

conspiracy must be proved to be more likely than not.” Id. at 441 (internal

quotation marks omitted). This court reviews the admission of a co-conspirator

statement for abuse of discretion. Holiday v. United States, 683 A.2d 61, 86 (D.C.

1996).



      After thirteen days of trial, the court specifically considered whether the

government had established the existence of a conspiracy and did so without

relying on the hearsay statements in the letters themselves. Using a “more likely

than not” standard, Judge Johnson determined that “there was clearly a

conspiracy.” He based this finding on evidence about the shootings of Persha and

Holmes, the close relationship between the defendants, the motive to eliminate

both witnesses before they could testify at Walker’s upcoming trial, and the

communications between Walker and Donaldson “via telephone and via friends
                                         27

communicating with other friends.” He then permitted the letters to be introduced

as co-conspirator statements.



      Walker does not argue that there was insufficient evidence to support this

ruling. He asserts instead that “if Mr. Little’s coerced statements, Ms. Holmes’s

prior identification testimony, and Ms. Persha’s prior statements had been properly

excluded, the trial court would not have had sufficient evidence to find the

existence of a conspiracy was more likely than not.” In making this claim, he

cross-references two arguments we have already rejected and alludes to one he has

not briefed. 9 It is not clear to us that Donaldson is making a similar argument, but




      9
         Persha was not able to testify at trial because she had been killed. The
trial court found that appellants had procured her unavailability and admitted
audiotapes and transcripts of her grand jury testimony. See Devonshire v. United
States, 691 A.2d 165, 168-69 (D.C. 1997) (a defendant who procures the
unavailability of a witness forfeits his rights to confrontation and to object to the
admission of hearsay); see also Giles v. California, 554 U.S. 353, 367-68 (2008)
(principle of forfeiture by wrongdoing applies when the defendant “engaged or
acquiesced in wrongdoing that was intended to, and did, procure the unavailability
of the declarant as a witness”) (quoting Fed. R. Evid. 804 (b)(6)); (Emanuel)
Jenkins v. United States, 80 A.3d 978, 994-95 (D.C. 2013) (“if the defendant
conspired with another to prevent the witness from testifying, forfeiture ensues
whether it was the defendant himself or another co-conspirator who made the
witness unavailable”). Walker has not briefed any argument that Persha’s
statements were improperly admitted.
                                           28

even if he is, appellants have not established that the letters should have been

excluded. 10



                                D. Street Gang Charges



      The indictment included numerous counts charging Walker and Donaldson

with committing a specified felony “for the benefit of, at the direction of, and in

association with any other member or participant of [the LeDroit Park] criminal

street gang,” in violation of D.C. Code § 22-951 (b)(1) (2007). 11 Walker asserts

that the prosecution used these charges “to impermissibly circumvent” the

restrictions on “other crimes” evidence found in Drew v. United States, 331 F.2d

85 (D.C. Cir. 1964). More specifically, he argues that the trial court abused its


      10
          Even if the letters were not admissible as co-conspirator statements, each
one would have been admissible against the declarant as a statement of a party
opponent. Moreover, “[s]tatements between alleged coconspirators can be relevant
wholly apart from their truth or falsity because the very act of plotting is itself
compelling proof of the existence of the conspiracy.” Jenkins, 80 A.3d at 993.
“For this purpose, the veracity of the plotters’ assertions is not the point; rather, the
statements are non-hearsay verbal acts that manifest the conspiratorial agreement.”
Id.
      11
          A criminal street gang is defined as “an association or group of 6 or more
persons that [h]as as a condition of membership or continued membership, the
committing of or actively participating in committing a crime of violence . . . or
[h]as as one of its purposes or frequent activities, the violation of the criminal laws
of the District, or the United States . . . .” D.C. Code § 22-951 (e)(1) (2007).
                                         29

discretion by failing to determine prior to trial whether there was sufficient

evidence of a criminal street gang. His motion requesting such a determination

seemed to contemplate that the court could, in a pretrial ruling, eliminate certain

counts from the trial for lack of evidence.



      Walker cites no case requiring such a pretrial hearing, but he analogizes to

other circumstances where the trial court has a gatekeeping role. In particular, he

cites the Butler decision dealing with the admission of co-conspirator statements.

In that case, however, we commented on “the impracticality of the mini-trial

necessary to unconditional admission under the preponderance standard,” 481 A.2d

at 441, and concluded that the trial court should make the admissibility decision

during the prosecution’s evidence. Id. See also United States v. Gantt, 617 F.2d

831, 845 (D.C. Cir. 1980) (“As a practical matter, to avoid what otherwise would

become a separate trial on the issue of admissibility, the court may admit

declarations of co-conspirators ‘subject to connection.’”).



      In this setting the pretrial hearing sought by Walker would be especially

complex and time-consuming (and in large part misdirected) because the criminal

street gang allegations are substantive charges -- aggravated forms of the predicate

felony. For example, the government was required to prove that the defendant
                                          30

murdered Persha for the benefit of a criminal street gang or in association with

another person who was a member of or active participant in a criminal street gang.

“A crime that happens to have been committed by a gang participant falls outside

of the statute’s reach.” (Joseph) Jenkins v. United States, 113 A.3d 535, 550 (D.C.

2015) (emphasis in original).      In this sense, evidence of gang affiliation and

criminal activity is not really an “other” crime. See, e.g., United States v. McGill,

815 F.3d 846, 879 (D.C. Cir. 2016) (Fed. R. Evid. 404 (b) “only applies to truly

‘other’ crimes and bad acts; it does not apply to ‘evidence . . . of an act that is part

of the charged offense’”) (quoting United States v. Bowie, 232 F.3d 923, 929 (D.C.

Cir. 2000)).



      Of course, there are significant risks involved in admitting such evidence

without a hearing conducted prior to trial or outside the presence of the jury. If the

government fails to prove (1) that a criminal street gang existed, (2) that the

defendant was a member of the gang, or (3) that there was the statutorily required

connection between the gang and the predicate offense, the court will be faced with

a difficult choice between instructing the jury to disregard the evidence or

declaring a mistrial. See Gantt, 617 F.2d at 845.
                                         31

      Sensitive to the cost in time and judicial resources, the trial court decided it

was not “necessary or appropriate” to have an entirely separate “mini trial” (“but

not really a mini”) on the criminal street gang charges. Nonetheless, the court did

consider at a lengthy pretrial hearing whether to permit various criminal acts to be

introduced to prove gang affiliation or as Drew or Johnson12 evidence to show

motive and context. For instance, the trial judge came to the conclusion that

evidence of selling drugs was probative of the connection between Walker and

Donaldson and the context of the relationship between them (teenagers) and

Holmes and Persha (women in their late forties or fifties). In addition, the trial

judge denied a motion to exclude photos of graffiti because this evidence “was

probative of the existence of a criminal street gang.”



      No precedent mandates the type of pretrial hearing that Walker requested,

there are good reasons not to require it, and appellant has not identified specific

evidence that should have been excluded as irrelevant or unduly prejudicial.

Further, appellant has not shown how the trial court abused its discretion in



      12
          Johnson v. United States, 683 A.2d 1087, 1098 (D.C. 1996) (en banc)
(“Drew does not apply where such evidence (1) is direct and substantial proof of
the charged crime, (2) is closely intertwined with the evidence of the charged
crime, or (3) is necessary to place the charged crime in an understandable
context.”).
                                         32

deciding that evidence of the street gang’s existence and hatred for snitches was

intertwined with the evidence of the shootings and murder.



                                IV.    Conclusion



      Because appellants did not preserve this issue, and have not demonstrated

plain error, we have not addressed the complex question of whether (and under

what circumstances) a defendant has due process rights to exclude witness

testimony on the grounds that it was coerced. Appellants therefore have not

established that they are entitled to a new trial. Walker’s additional claims of

reversible error at trial are unsuccessful for the reasons stated above. 13      The

judgments of the Superior Court are



                                       Affirmed.




      13
          Walker also briefly argues that the trial court’s cumulative errors warrant
reversal. See Foreman v. United States, 792 A.2d 1043, 1058 (D.C. 2002) (“The
standard for reversal where more than one error is asserted on appeal is whether
the cumulative impact of the errors substantially influenced the jury's verdict.”)
We found no individual error above and, therefore, there was no cumulative error
which meets this standard.